725 S.E.2d 872 (2012)
GRECO
v.
PENN NATIONAL SECURITY INSURANCE COMPANY, et al.
No. 103A12-1.
Supreme Court of North Carolina.
May 29, 2012.
Robert E. Whitley, Kinston, for Greco, Victoria Klotz.
Deborah J. Bowers, Greensboro, for Penn National Security Insurance Company, et al.
Jeremy Stephenson, Charlotte, for NC Association of Defense Attorneys.
The following order has been entered on the motion filed on the 29th of May 2012 by NC Association of Defense Attorneys and Property Casualty Insurers Association:
"Motion Allowed by order of the Court in conference, this the 29th of May 2012."
Amicus shall have up to and including the 30th day of May 2012 to file and serve his/ her brief with this Court.